Exhibit32.1 CERTIFICATION In connection with the periodic report of Augme Technologies,Inc. (the “Company”) on Form10-Q for the quarter ending November 30, 2012 as filed with the Securities and Exchange Commission (the “Report”), we, Robert Hussey, Chief Executive Officer (Principal Executive Officer) and Thomas J. Virgin, Chief Financial Officer (Principal Financial and Accounting Officer) of the Company, hereby certify as of the date hereof, solely for purposes of Title 18, Chapter 63, Section1350 of the United States Code, that to the best of our knowledge: (1)The Report fully complies with the requirements of Section13(a)or 15(d), as applicable, of the Securities Exchange Act of 1934, and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the dates and for the periods indicated. Date: January 9, 2013 /s/ Robert Hussey Robert Hussey Chief Executive Officer (Principal Executive Officer) /s/ Thomas J. Virgin Thomas J. Virgin Chief Financial Officer (Principal Financial and Accounting Officer)
